Fairness Opinion Presentation to the Board of Directors: Prescient Applied Intelligence, Inc. September 11, 2008 The information contained herein is CONFIDENTIAL and has been prepared exclusively for the benefit and use of the Board of Directors and the management and may not be used for any other purpose or be discussed, reproduced, disseminated, quoted or referred to at any time, in any manner, or for any purpose without prior written consent of Updata Advisors, Inc. Updata Advisors Table of Contents I. Introduction II. Review of Sale Process III. Scope of Updata’s Analysis IV. Overview of the Transaction V. Prescient’s Financial and Situational Overview VI. Updata’s Analysis of the Transaction Appendices: A. Comparable Public Company Descriptions B. Fairness Opinion Letter I.
